NELSON, Circuit Justice.
The first ground on which the motion is made is, that the writ of error was not allowed and filed within ten days after the entry of judgment. But this is based on a misapprehension of the practice. The ten days did not commence to run from the filing of the opinion of the court denying the motion for a new trial, but from the entry of the rule for judgment in the clerk's office; and, on the papers, the writ of error was filed within ten days from that time.
The other ground is, that the bond, which was approved by the judge, is informal and not in a sufficient amount, within the act of congress. I think the bond is substantially good and sufficient as to its amount and the ability of the sureties. It is not, indeed, in double the amount of the judgment; but, in the case of a judgment of a large amount, it is discretionary with the court to approve of a bond intended to operate as a stay, with a penalty less than double such amount, having regard to the security and its sufficiency for the amount embraced in the condition of the bond. There is another objection — that the sureties did not justify, in pursuance of a notice by the plaintiff’s attorneys, requiring them to justify. The usual affidavit of the ability of the sureties accompanied the bond at the time of its approval, and there it no allegation of their inability; and I am not inclined to require any further justification. Motion denied.